Detailed action
Summary
1. The office action is in response to the amendments filed on 3/8/2022.
2. Claims 2-15 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 2-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2. The prior art fails to teach “…a drive current generating part configured to generate the drive current based on the pulse signal which the pulse signal generating part generates and to supply the drive current to the gate electrode of the semiconductor switch; a gate voltage detecting part configured to detect a gate voltage of the semiconductor switch; and a drive current control part configured to control the drive current which the drive current generating part generates based on the pulse signal which the pulse signal generating part generates and the gate voltage which the gate voltage detecting part detects, wherein the drive current control part is configured, when a self-oscillation phenomenon of the gate voltage is detected during a first period after starting a first plateau period of the gate voltage during a turn-off period, to control the drive current so as to set a lowering speed of the gate voltage lower than the lowering speed of the gate voltage before the detection of the self- oscillation phenomenon.”

Dependent claims 3-14 are allowable by their dependency.


a drive current control part configured to control the drive current which the drive current generating part generates based on the pulse signal which the pulse signal generating part generates and the gate voltage which the gate voltage detecting part detects, wherein the drive current control part is configured, when a self-oscillation phenomenon of the gate voltage is detected during a first period after starting a first plateau period of the gate voltage during a turn-off period, to control the drive current so as to set a lowering speed of the gate voltage lower than the lowering speed of the gate voltage before the detection of the self- oscillation phenomenon.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6351107 Okita disclose driving device of switching element in power conversion device using current control semiconductor switching element.
US 6144245 Balogh disclose adaptive leading edge blanking circuit to eliminate spike on power switching transistor current sense signal.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838